USCA11 Case: 20-11011      Date Filed: 11/19/2020   Page: 1 of 4



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-11011
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 1:19-cr-00077-LMM-RGV-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

EDUARDO LOPEZ,
a.k.a. Lalo,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (November 19, 2020)

Before JORDAN, GRANT, and ED CARNES, Circuit Judges.

PER CURIAM:

      Eduardo Lopez pleaded guilty to conspiracy to possess with intent to

distribute at least 500 grams of methamphetamine. Lopez appeals his conviction
           USCA11 Case: 20-11011          Date Filed: 11/19/2020     Page: 2 of 4



and sentence, contending that the district court erred by disqualifying his original

counsel and by rejecting his request for release based on his allegedly unlawful

post-arrest detention. The government moved to dismiss Lopez’s appeal or for

summary affirmance, contending that he waived his right to appeal the district

court’s rulings on those two issues when he entered an unconditional guilty plea.1

       Summary disposition is proper when “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th

Cir. 1969). We review de novo whether a defendant’s guilty plea waives his right

to appeal adverse rulings of pretrial motions. United States v. Patti, 337 F.3d 1317,

1320 n.4 (11th Cir. 2003).

       We have long held that “[a] defendant’s plea of guilty, made knowingly,

voluntarily, and with benefit of competent counsel, waives all nonjurisdictional

defects in that defendant’s court proceedings.” United States v. Yunis, 723 F.2d
795, 796 (11th Cir. 1984). See also Class v. United States, 583 U.S. __, 138 S. Ct.
798, 805 (2018) (“A valid guilty plea also renders irrelevant—and thereby prevents

the defendant from appealing—the constitutionality of case-related government

conduct that takes place before the plea is entered.”); Tollett v. Henderson, 411



       1
         The government also moved to stay briefing pending our resolution of its motion. We
will deny that motion as moot because we summarily affirm Lopez’s conviction and sentence.
                                              2
          USCA11 Case: 20-11011        Date Filed: 11/19/2020    Page: 3 of 4
U.S. 258, 267 (1973) (“When a criminal defendant has solemnly admitted in open

court that he is in fact guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the deprivation of constitutional

rights that occurred prior to the entry of the guilty plea.”).

      In light of that authority there is no substantial question that Lopez pleaded

guilty knowingly and voluntarily and as a result waived the claims he presents on

appeal. Id. Lopez confirmed at his plea colloquy that he understood that he was

under oath, that he was waiving his constitutional rights, and the consequences of

pleading guilty. There is a “strong presumption” that a defendant who enters a

plea after proceedings that follow the requirements of Fed. R. Crim. P. 11 does so

knowingly and voluntarily. United States v. Gonzalez-Mercado, 808 F.2d 796,

800 & n.8 (11th Cir. 1987). Lopez has not rebutted that strong presumption.

       Although a defendant who pleads guilty can preserve appellate review of a

non-jurisdictional defect “by entering a ‘conditional plea’ in accordance with Fed.

R. Crim. P. 11(a)(2),” United States v. Pierre, 120 F.3d 1153, 1155 (11th Cir.

1997), Lopez did not do that. A defendant who seeks to enter a conditional plea

must obtain consent from the government and the court, and he must reserve the

right to appeal in writing. See Fed. R. Crim. P. 11(a)(2). Lopez did not do any of

those things.




                                            3
         USCA11 Case: 20-11011      Date Filed: 11/19/2020   Page: 4 of 4



      Because there is no substantial question that Lopez waived his claims when

he entered an unconditional guilty plea, we GRANT the government’s motion for

summary affirmance and DENY as moot the motion to stay the briefing schedule.




                                        4